Citation Nr: 1448813	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Regional Office (RO) in Detroit, Michigan.

In April 2014, the Veteran presented testimony before the undersigned Acting Veterans Law Judge of the Board.  A copy of the transcript is of record.


FINDING OF FACT

The Veteran's current left ear hearing loss is related to his military service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran contends that his left ear hearing loss is due to noise exposure in service.  

VA has conceded noise exposure in service in light of the Veteran's military occupational specialty of aircraft mechanic.  VA examination reports dated in March 2009 and in March 2013 show the Veteran is currently diagnosed with a left ear sensorineural hearing loss disability under the provisions of 38 C.F.R. § 3.385.  Thus, the only question remaining is whether the current left ear hearing loss is related to service.  

In a July 2007 opinion, a private audiologist opined that the Veteran's hearing loss is related to the acoustic trauma he sustained during military service.  A clinical rationale was not provided for this opinion.

At VA examinations in March 2009 and in March 2013, VA examiners determined that the Veteran's left ear hearing loss was less likely than not due to acoustic trauma in service, essentially based solely on the fact that his hearing was normal at separation.  The Board has considered these opinions, but a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Aside from these medical opinions, the Veteran's two brothers recall the Veteran's difficulty with his hearing immediately after his return from service and since then.  The Board finds their statements credible.

As the private medical opinion is competent and favorable to the claim, and the opposing VA medical opinions are of no greater weight, the evidence is in equipoise.  Service connection for a left ear hearing loss disability is warranted.


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


